BaeNes, J.
1. Early in 1910, M. J. Nugent, being tbe owner of a sanitarium, transferred it to tbe defendant corporation. Plaintiffs were employed, if at all, in tbe fall of 1910. At this time Nugent was tbe general manager of tbe corporation, owned or controlled nearly all of its stock, actively conducted its business, and dominated its affairs about, as completely as be did tbe business of bis sanitarium before it was incorporated. Practically be was dealing with bis own property through a corporate agency as absolutely as be might deal with it as an individual. Up to tbe time tbe alleged contract was made tbe directors did not assume to direct anything. Dr. Gillen, tbe president of tbe corporation,, knew of tbe proposed improvement and apparently was in favor of it. It is quite clear that tbe corporation was bound by Nugent’s act in employing plaintiffs. Haynes v. Kenosha E. R. Co. 139 Wis. 227, 239, 241, 119 N. W. 568, 121 N. W. 124; St. Clair v. Rutledge, 115 Wis. 583, 92 N. W. 234; Northwestern F. Co. v. Lee, 102 Wis. 426, 78 N. W. 584; Swedish Ann. Nat. Bank v. Koebernick, 136 Wis. 473, 476, 117 N. W. 1020; Bullen v. Milwaukee T. Co. 109 Wis. 41, 85 N. W. 115; McElroy v. Minn. P. H. Co. 96 Wis. 317, 322, 71 N. W. 652. Indeed, tbe answer admits tbe making of an agreement between plaintiffs and tbe corporation, but alleges that tbe agreement was essentially different from that claimed by plaintiffs.
*6732. Tbe second and third points made by the appellant may be considered together. Plaintiffs did not complete the plans and specifications because they were advised that defendant concluded not to go on with the building and the plans and specifications were not wanted for this reason. It was not only the right but the duty of plaintiffs to discontinue the work under these circumstances. Badger State L. Co. v. G. W. Jones L. Co. 140 Wis. 73 (121 N. W. 933) and cases cited on p. 79; Richards v. Manitowoc & N. T. Co. 140 Wis. 85, 88, 121 N. W. 937.
3. There is sufficient evidence in the record to support the assessment of damages made by the trial court.
By the Court. — Order affirmed.